Citation Nr: 1128906	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  08-02 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertensive vascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Walrond, Law Clerk



INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty with the United States Air Force from December 1969 to December 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated May 2007, of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for hypertensive vascular disease.

In his May 2010 substantive appeal, the Veteran requested a Board hearing at the local RO.  However, he did not appear for his hearing and has not shown good cause for his absence or requested a new hearing.  No additional action in this regard is needed.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate this claim on appeal has been accomplished.

2.  The Veteran's currently diagnosed hypertension manifested to a compensable degree within one year of separation from service.

3.  The Veteran's hypertension has at all times required medication, with a history of diastolic pressure greater than 100.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hypertensive vascular disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.104, Diagnostic Code 7101 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  With regard to the issue of service connection for hypertension, the benefit sought is being granted in full.  Hence, any error with respect to either the duty to notify or the duty to assist is harmless, and will not be further discussed.

Legal Standards to Establish Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Hypertension is listed as a chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

For hyperternsion to manifest to a compensable degree, diastolic blood pressure must be predominantly 100 or more or systolic pressure must be predominantly 160 or more.  This is also the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

To establish service connection, generally, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Evidence

The Veteran's 1969 Air Force enlistment examination shows an elevated (systolic/dystolic) blood pressure of 138 over 80, but no history or complaints of chest pain or high blood pressure.  Service treatment records show no evidence of a diagnosis or treatment for hypertension in service and no notations of elevated blood pressure during service.  The Veteran's 1973 separation examination shows a subjective history from the Veteran of pain or pressure in  his chest and high blood pressure.  At service separation, the Veteran's blood pressure was elevated and measured as 130 over 84.

In his January 2008 substantive appeal, the Veteran stated that he was diagnosed with hypertension soon after service in January 1974, and has been on blood pressure medication since that diagnosis.  The Veteran reported that he was treated by Dr. L at the Larmoyeux Clinic from January 1974 until December 1999.  A January 2007 signed affidavit from the clinic stated the records had been routinely destroyed.

Records from Dr. S dating from January 2000 to January 2006 show the Veteran to have a diagnosis for hypertension and to be on medication to lower his blood pressure.  During that time, the Veteran's blood pressure was consistently elevated, with a high of 100 for diastolic pressure and a high of 184 for systolic pressure, despite the use of blood pressure medication.  

Service Connection Analysis

The Veteran alleges his hypertension manifested to a compensable degree within a year of his separation from service and the Board agrees.  The Veteran was not diagnosed with hypertension in service.  At separation, the Veteran showed an elevated blood pressure.  He has competently stated that he received a diagnosis of hypertension and began medication in January 1974, the month after he separated, although the documents reflecting this have been destroyed.  See Jandreau, 492 F.3d 1372 (lay evidence is competent if it describes matters that can be observed by a normal person, including medical matters such as describing symptoms or relating a contemporaneous medical diagnosis).  The Veteran's assertion regarding his 1974 diagnosis is credible because it is supported by his elevated blood pressure objectively measured by the doctor at separation, his increase in diastolic pressure during service, and his reported subjective history of complaints of tightness or pressure in his chest and elevated blood pressure.  There is no evidence contrary to the Veteran's assertion that he was diagnosed with hypertension in 1974 and has been undergoing treatment since.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).

The Board finds that the Veteran's hypertension required medication beginning in January 1974, so he has a history of diastolic pressure at least as likely as not over 100.  The Veteran has reported that his hypertension has required treatment with blood pressure medication since his diagnosis in 1974.  His blood pressure is currently severely elevated in the presence of medication, despite more than 30 years in treatment.  Given the Veteran's current blood pressure readings, the Veteran's diastolic pressures would likely be greater than 100 without medication.  However, the Veteran was put on medication in the early stages of disease, so he had no opportunity to develop a record of diastolic pressures predominantly over 100.  Resolving all reasonable doubt in the Veteran's favor, medication has been consistently required since January 1974 because the Veteran's diastolic pressures without medication would have been in excess of 100, which is compensable under the rating schedule.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Because the evidence establishes that the Veteran's hypertension manifested to a compensable degree within the presumptive period for hypertension, he meets the requirements for presumption of service connection for his hypertension as a chronic disease.


ORDER

Service connection for hypertensive vascular disease is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


